Citation Nr: 9916055	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-28 562 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for trench feet, 
residuals of frozen feet, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
otitis media of the left ear.

5.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March 1995 rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared before a 
hearing officer at a hearing at the RO in October 1996.


REMAND

The veteran, on a September 1995 VA Form 9 and again on an 
April 1997 VA Form 9, requested a hearing before a Member of 
the Board at the RO.  The veteran appeared at a hearing 
before a hearing officer at the RO in October 1996.  In a 
March 1999 letter to the veteran, the Board request 
clarification of the veteran's hearing request.  In April 
1999, the Board received notification from the veteran 
requesting a Travel Board hearing.  Accordingly, this case is 
REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before the Member of Board at 
the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




